Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not teach separately or in combination the claimed subject matter of a delay adjustment unit configured to delay an output from one of the temperature sensor and the relative humidity sensor, which is a high response sensor having a higher responsiveness, and to reconcile change-behaviors of the output from the temperature sensor and the output from the relative humidity sensor in response to a temperature change in air, wherein the absolute humidity acquisition unit is configured to acquire the absolute humidity based on the sensor signal from an other of the temperature sensor and the relative humidity sensor, which is a low response sensor having a lower responsiveness, and the sensor signal, which is from the high response sensor and delayed in the delay adjustment unit.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious.
With regard to claim 3, the closest found prior art does not teach separately or in combination the claimed subject matter of and an advance adjustment unit configured to advance an output from one of the temperature sensor and the relative humidity sensor, which is a low response sensor having a lower responsiveness, and to reconcile change-behaviors of the output from the temperature sensor and the output from the relative humidity sensor in response to a temperature change in air, wherein the absolute humidity acquisition unit is configured to acquire the absolute humidity based on the sensor signal from an other of the temperature sensor and the relative humidity sensor, which is a high response sensor having a higher responsiveness, and the sensor signal, which is from the low response sensor and advanced in the advance adjustment unit.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious.
With regard to claim 7, the closest found prior art does not teach separately or in combination the claimed subject matter of wherein the temperature sensor differs from the relative humidity sensor in responsiveness when the temperature of air changes, one of the temperature sensor and the relative humidity sensor is a high response sensor having a higher responsiveness, and an other of the temperature sensor and the relative humidity sensor is a low response sensor having a lower responsiveness, the absolute humidity sensor further comprising: a processor configured to execute instructions to perform: reconciling change-behaviors of the sensor signal from the temperature sensor and the sensor signal from the relative humidity sensor in response to a temperature change in air by delaying the sensor signal from the high response sensor or by advancing the sensor signal from the low response sensor; and acquiring absolute humidity of air based on the reconciled sensor signals.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        5/21/2021